EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with M. Angela Parsons on February 9, 2021.
The application has been amended as follows: 
IN THE CLAIMS:
Claims 7, 14 and 23 are amended.  See the attached complete claim listing.
Claims 8 and 24-34 are canceled.

Examiner’s Comment
	Claims 7 and 9-15 are rejoined with the elected invention.  The restriction between the elected invention and the subject matter of claims 7 and 9-15 is withdrawn. 
Claims 7 and 14 are amended to be commensurate in scope with the elected invention. 
Claim 23 is amended to reflect the originally claimed subject matter wherein the polypeptide has all twelve recited mutations. 
Claims 8 and 24-34 are canceled without prejudice.


Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stacy B. Chen whose telephone number is 571-272-0896.  The examiner can normally be reached on M-F (7:00-4:30).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Complete Claim Listing with Examiner’s Amendment

1. (Previously Presented) An adeno-associated virus (AAV) capsid polypeptide comprising an amino acid sequence having at least 99% sequence identity to the amino acid sequence of SEQ ID NO: 3.

2. (Canceled)

3. (Original) The AAV capsid polypeptide of claim 1, having the amino acid sequence of SEQ ID NO:3.

4. (Original) The AAV capsid polypeptide of claim 1, encoded by the nucleic acid sequence of SEQ ID NO: 4.

5. (Original) A virus particle comprising the adeno-associated virus (AAV) capsid polypeptide of claim 1. 

6. (Original) The virus particle of claim 5, further comprising a transgene.

7. (Currently Amended) A nucleic acid molecule comprising a nucleic acid sequence the adeno-associated virus (AAV) capsid polypeptide of claim 1.

8. (Canceled)

9. (Previously Presented) The nucleic acid molecule of claim 7, having the nucleic acid sequence of SEQ ID NO: 4.

10. (Previously Presented) The nucleic acid molecule of claim 7, encoding the amino acid sequence of SEQ ID NO: 3.



12. (Previously Presented) A host cell comprising the nucleic acid molecule of claim 7.

13. (Previously Presented) The host cell of claim 12, wherein the host cell is a packaging cell.

14. (Currently Amended) A packaging cell comprising a nucleic acid molecule encoding the [[an]] adeno-associated virus (AAV) capsid polypeptide of claim 1

15. (Previously Presented) The packaging cell of claim 14, wherein the packaging cell lacks an assembly activating protein (AAP).

16-22. (Canceled)

23. (Currently Amended) An AAV capsid polypeptide comprising the amino acid sequence of SEQ ID NO:1 comprising s 

	24-34. (Canceled)





/STACY B CHEN/Primary Examiner, Art Unit 1648